IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10686
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


MICHAEL D. FLEMONS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CR-134-2-M
                       --------------------
                         January 22, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Michael D. Flemons appeals his convictions for conspiracy to

commit health care fraud and substantive health care fraud acts.

He contends that there was insufficient evidence to support his

convictions.

     We have reviewed the record and briefs submitted by the

parties and find that, viewed in the light most favorable to the

verdict, the evidence was sufficient to support Flemons’

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10686
                                 -2-

convictions.     See Pinkerton v. United States, 328 U.S. 640, 647-

48 (1946); United States v. Ortega Reyna, 148 F.3d 540, 543 (5th

Cir. 1998); United States v. Wilson, 105 F.3d 219, 221 (5th Cir.

1997).

     AFFIRMED.